     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 1 of 7 Page ID #:1



1    FOX ROTHSCHILD LLP
     10250 Constellation Blvd, Suite 900
2    Los Angeles, CA 90067
3    Eric A. Bevan (SBN 252140)
       ebevan@foxrothschild.com
4    Telephone: (561) 804-4470
5    Facsimile: (561) 835-9602
     Matthew R. Follett (SBN 325481)
6      mfollett@foxrothschild.com
     Telephone: (310) 598-4150
7    Facsimile: (310) 556-9828
8
     Attorneys for Plaintiff,
9    WELLS FARGO BANK, N.A.
10
11                            UNITED STATES DISTRICT COURT
12                           CENTRAL DISTRICT OF CALIFORNIA
13
14 WELLS FARGO BANK, N.A.,                   Case No.:
15              Plaintiff,                   COMPLAINT FOR:
16        v.                                 (1) BREACH OF CONTRACT;
17 SONA KHACHATRYAN d/b/a SONA               (2) EXPRESS CONTRACTUAL
                                                 INDEMNITY; and
18 DESIGN, and DOES 1 through 10,            (3) MONEY HAD AND RECEIVED
   Inclusive,
19
20            Defendants.
21
22
23
24
25
26
27
28

                                       COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 2 of 7 Page ID #:2



1          Plaintiff, Wells Fargo Bank, N.A. (“Wells Fargo”) sues Defendant, Sona
2    Khachatryan d/b/a Sona Design (“Khachatryan”), and Does 1 through 10, inclusive, and
3    states as follows:
4                                     INTRODUCTION
5          1.     Wells Fargo sues Sona Khachatryan d/b/a Sona Design to recover
6    $123,969.42 in damages caused when two checks deposited by Khachatryan into her
7    account were returned unpaid by the issuing bank.
8                                      THE PARTIES
9          2.     Wells Fargo is a national banking association with its main office, as
10 designated in its articles of association, located in Sioux Falls, South Dakota.
11         3.     Sona Khachatryan is an individual and citizen of the State of California,
12 residing in Los Angeles County, California, and doing business under the name Sona
13 Design. As used herein, the term “Khachatryan” shall collectively refer to Sona
14 Khachatryan d/b/a Sona Design and Does 1 through 10, inclusive.
15         4.     The true names of Defendants Does 1 through 10, inclusive (hereinafter,
16 “Does 1-10”), are unknown to Wells Fargo at this time. Wells Fargo sues those
17 defendants by such fictitious names pursuant to California Code of Civil Procedure
18 Section 474 and Central District of California Local Rule 19-1. Each of the defendants
19 designated as a Doe defendant is alleged to be legally responsible for the claims of
20 Wells Fargo alleged herein. When the true names, involvement, and capacities of Does
21 1-10 are ascertained, Wells Fargo will seek leave to amend this complaint accordingly.
22                                     JURISDICTION
23         5.     This Court has original jurisdiction over this matter and the defendants
24 under 28 U.S.C § 1332, on the basis that Wells Fargo and Khachatryan are citizens of
25 different states. Wells Fargo is a citizen of South Dakota and Khachatryan is a citizen
26 of California.
27         6.     The amount in controversy is $123,969.42, which is in excess of the
28 statutory limit of $75,000 under 28 U.S.C § 1332.
                                            2
                                        COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 3 of 7 Page ID #:3



1                                            VENUE
2          7.     Venue is appropriate in this Court under 28 U.S.C. § 1391 because
3    Khachatryan resides in Los Angeles County, California, which is located within the
4    Central District of California, and a substantial part of the events giving rise to the
5    claims occurred in the Central District of California.
6          8.     Pursuant to Central District of California General Order 19-03, section
7    I.B.1.a.(1)(c), this case should be assigned to the Western Division of the Central
8    District of California because each named defendant resides in Los Angeles County in
9    the Western Division of the district, and the plaintiff does not reside in the Central
10 District.
11                                           FACTS
12         9.     Khachatryan was the owner of a checking account maintained at Wells
13 Fargo (the “Account”).
14         10.    Khachatryan opened the Account on September 27, 2016, at which time
15 she executed a Business Account Application, a true and correct copy of which is
16 attached hereto as Exhibit “A.”
17         11.    On her Business Account Application, Khachatryan indicated that she was
18 doing business within Los Angeles County under the fictitious name “Sona Design.”
19         12.    The Business Account Application provides that the Account is governed
20 by an account agreement (the “Account Agreement”). A true and correct copy of the
21 Account Agreement is attached hereto as Exhibit “B.”
22         13.    Page 15 of the Account Agreement provides that an account holder must
23 indemnify and hold Wells Fargo harmless from all losses and expenses (including
24 attorneys’ fees and expenses) arising out of or in any way connected with Wells Fargo’s
25 performance under the Account Agreement, and that such indemnification will survive
26 the termination of the Account Agreement.
27         14.    Page 16 of the Account Agreement provides that Wells Fargo may reverse
28 or adjust any erroneous debit or credit in an account, without notice.
                                             3
                                         COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 4 of 7 Page ID #:4



1          15.    Page 21 of the Account Agreement provides that, when a deposited or
2    cashed item is returned unpaid, Wells Fargo may deduct the amount of the item, even
3    if the funds from the item have already been withdrawn and the account balance is not
4    sufficient to cover the deduction.
5          16.    Page 28 of the Account Agreement provides that if an account holder
6    incurs an overdraft, the account holder must make a deposit or transfer to promptly
7    return the account to a positive balance. If the account holder fails to do so, the Account
8    Agreement permits Wells Fargo to close the account and initiate collection efforts. The
9    Account Agreement provides for the recovery of attorneys’ fees and costs for any such
10 efforts.
11         17.    Khachatryan deposited the following two checks into her Account, in the
12 aggregate amount of $177,000.00 (these checks are collectively referred to herein as the
13 “Checks”):
14                (a)    On September 27, 2019, Khachatryan deposited check number 1022
15 in the amount of $95,000.00, drawn on an account at Citibank, via Automatic Teller
16 Machine (“ATM”);
17                (b)    On September 30, 2019, Khachatryan deposited check number 1025
18 in the amount of $82,000.00, drawn on account at Citibank, via ATM.
19         18.    After each of the Checks were deposited, Khachatryan quickly withdrew
20 or transferred the funds from the particular check.
21         19.    On October 4, 2019, Citibank returned both Checks unpaid. This,
22 combined with other transactions in the Account, resulted in an overdraft in the Account
23 because Khachatryan had already removed the funds from the Account. The total
24 overdraft was $123,969.42 (the “Overdraft”).
25         20.    Because Khachatryan had already removed the funds derived from the
26 Checks from the Account, Wells Fargo suffered damages of $123,969.42 as a result of
27 the Overdraft, which amount has not been repaid and is presently due and owing.
28
                                              4
                                          COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 5 of 7 Page ID #:5



1           21.    On March 10, 2020, Wells Fargo demanded that Khachatryan repay the
2    $123,969.42 for the Overdraft, but Khachatryan has failed to do so.
3           22.    All conditions precedent to this action have occurred or have been
4    performed, or have otherwise been waived or excused.
5                                   FIRST CLAIM FOR RELIEF
6                                   BREACH OF CONTRACT
7                                     (Against All Defendants)
8           23.    Wells Fargo realleges the foregoing paragraphs 1 through 22, inclusive, as
9    if set forth in full herein.
10          24.    Khachatryan and Wells Fargo entered into the Account Agreement, which
11 governed the Account.
12          25.    Wells Fargo has performed all the conditions, covenants, promises, and
13 agreements required of it under the terms of the Account Agreement, except for any
14 that have been waived or excused.
15          26.    Khachatryan has failed and refused, and continues to fail and refuse, to
16 perform all of her obligations under the Account Agreement.
17          27.    Khachatryan breached the Account Agreement by, among other things and
18 without limitation, failing to repay the Overdraft.
19          28.    Because of Khachatryan’s failure to perform her obligations under the
20 Account Agreement, Wells Fargo has been damaged in the sum of $123,969.42, plus
21 interest, costs, and expenses, no part of which has been paid. Further, pursuant to the
22 Account Agreement, Wells Fargo is entitled to recover its attorneys’ fees and expenses
23 incurred in collecting any overdraft in the Account. Further, as the amount of the
24 damages are liquidated, Wells Fargo is entitled to prejudgment interest from the date of
25 the breach.
26
27
28
                                              5
                                          COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 6 of 7 Page ID #:6



1                                   SECOND CLAIM FOR RELIEF
2                          EXPRESS CONTRACTUAL INDEMNITY
3                                     (Against All Defendants)
4           29.    Wells Fargo realleges the foregoing paragraphs 1 through 22, inclusive, as
5    if set forth in full herein.
6           30.    The Account Agreement is a written contract between Wells Fargo and
7    Khachatryan governing Khachatryan’s activity in the Account, including the deposit of
8    the Checks.
9           31.    Page 15 of the Account Agreement contains the following express
10 indemnity obligation:
11                 Except to the extent we fail to exercise ordinary care or to
12                 comply with the Agreement, you agree to indemnify and hold
                   us harmless from all claims, demands, losses, liabilities,
13
                   judgments, and expenses (including attorney’s fees and
14                 expenses) arising out of or in any way connected with our
15                 performance under the Agreement You agree this
                   indemnification will survive termination of the Agreement.
16
17          32.    Wells Fargo has performed all the conditions, covenants, promises, and
18 agreements required of it under the terms of the Account Agreement, except for any
19 that have been waived or excused.
20          33.    Wells Fargo suffered a loss of $123,969.42 resulting from Khachatryan’s
21 deposit of the Checks and subsequent withdrawal of the funds. This loss falls within
22 the scope of the indemnity provision of the Account Agreement.
23          34.    Despite demand by Wells Fargo, Khachatryan has not indemnified Wells
24 Fargo against the loss.
25          35.    Because of Khachatryan’s failure to perform her indemnity obligation
26 under the Account Agreement, Wells Fargo has been damaged in the sum of
27 $123,969.42 for the Overdraft, plus interest, costs, and expenses, in an amount to be
28 proven at trial, no part of which has been paid.
                                              6
                                          COMPLAINT
     Case 2:20-cv-10020-AB-PVC Document 1 Filed 10/30/20 Page 7 of 7 Page ID #:7



1                                  THIRD CLAIM FOR RELIEF
2                                 MONEY HAD AND RECEIVED
3                                      (Against All Defendants)
4            36.    Wells Fargo re-alleges the foregoing paragraphs 1 through 22, inclusive,
5    as if set forth in full herein.
6            37.    Khachatryan received $123,969.42 from Wells Fargo when Wells Fargo
7    paid the Checks.
8            38.    Khachatryan refused to return the funds paid for the Checks, after Wells
9    Fargo demanded the same due to Khachatryan’s withdrawal of the funds.
10           39.    Consequently, Khachatryan has become indebted to Wells Fargo for
11 money had and received in the amount of $123,969.42, plus interests and costs.
12                                     PRAYER FOR RELIEF
13           WHEREFORE, Plaintiff, Wells Fargo Bank, N.A., respectfully requests a
14 judgment against Defendants, Sona Khachatryan d/b/a Sona Design and Does 1 through
15 10, inclusive, and each of them, as follows:
16           A.     For damages in an amount to be proven at trial but at least $123,969.42;
17           B.     For an award of attorneys’ fees and expenses as authorized under the
18                  Account Agreement, according to proof;
19           C.     For indemnification of all damages incurred by Wells Fargo, in an amount
20                  to be proven but at least $123,969.42, plus costs and expenses;
21           D.     For prejudgment interest according to law;
22           E.     For an award of costs and expenses incurred in this action; and
23           F.     For such other relief as the Court deems just and proper.
24
25 Dated: October 30, 2020                    FOX ROTHSCHILD LLP
26                                         By /s/ Matthew Follett
                                              Eric A. Bevan
27                                            Matthew R. Follett
                                              Attorneys for Plaintiff,
28                                            WELLS FARGO BANK, N.A.
                                                 7
                                           COMPLAINT
     112612490.v1
